      Case 3:14-cv-01033-ALB-SMD Document 113 Filed 04/02/20 Page 1 of 5



                         IN UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                 EASTERN DIVISION

ALEXANDRIA H. QUINN,                           )
                                               )
       Plaintiff,                              )
                                               )
v.                                             )       CASE NO. 3:14-cv-1033-ALB
                                               )
CITY OF TUSKEGEE ALABAMA,                      )       JURY TRIAL DEMANDED
and LEVY KELLY,                                )
                                               )
       Defendants.                             )

                                  PLAINTIFF’S EXHIBIT LIST


       COMES NOW Plaintiff ALEXANDRIA H. QUINN, by and through her counsel of

record, Algert S. Agricola, Jr. and Barbara H. Agricola, with Agricola Law, LLC, and, pursuant

to Section 11 of this Court’s Uniform Scheduling Order [Doc. 54] as amended [Doc. 74], hereby

submits the following list of exhibits the Plaintiff may use at trial.

       The Plaintiff may also use any blow-ups or enlargements of any of the exhibits. The

Plaintiff reserves the right to introduce documents or exhibits for rebuttal or impeachment

purposes at trial. The Plaintiff reserves the right to supplement her Exhibit List. All Exhibits

described in Plaintiff’s Exhibit List have either been provided to opposing counsel in the course

of discovery or are available for inspection at the undersigned’s office located at 127 South 8th

Street, Opelika, Alabama 36801.


The Plaintiff’s Exhibit List includes:

       No.             Description

       1.              Levy Kelly’s personnel file from the City of Tuskegee

       2.              City of Tuskegee’s Use of Force Policy

       3.              City of Tuskegee’s Departmental Policy Manual
Case 3:14-cv-01033-ALB-SMD Document 113 Filed 04/02/20 Page 2 of 5



 4.         ALEA Case File 2007 regarding Levy Kelly

 5.         ALEA Case File 2012 regarding Levy Kelly

 6.         Levy Kelly’s records from Alabama Peace Officers Standards and
            Training Commission

 7.         Plaintiff’s Responses to Defendant’s first interrogatories, requests for
            production, and requests for admission

 8.         Defendant City of Tuskegee’s Responses to Plaintiff’s interrogatories and
            requests for production of documents

 9.         Defendant City of Tuskegee’s Responses to Plaintiff’s requests for
            admission

 10.        Documents attached to Plaintiff’s initial disclosures

 11.        Documents attached to Defendant’s initial disclosures

 12.        Records from the Child Advocacy Center of East Alabama

 13.        Affidavit of Michael Clements

 14.        Plaintiff’s Verified Complaint, [Doc. 1]

 15.        Plaintiff’s First Amended Complaint [Doc. 62-1]

 16.        Levy Kelly’s Personnel File from Hayneville Police Department

 17.        Plaintiff’s Motion for Entry of Default against Levy Kelly [Doc. 93]

 18.        Affidavit of Alexandria Quinn

 19.        Levy Kelly’s criminal file in Macon County, Alabama

 20.        Lester Patrick’s Complaint against City of Tuskegee and Bernard Houston

 21.        12-22-12 Note from Levy Kelly authorizing Shari Smith to collect his
            payroll checks

 22.        10-14-12 Alabama Uniform Incident/Offense Report re Alexandria H.
            Quinn, Bates 0002-0003

 23.        10-23-12 Alabama Uniform Arrest Report re Alexandria H. Quinn, Bates
            0004-0005


                                      2
Case 3:14-cv-01033-ALB-SMD Document 113 Filed 04/02/20 Page 3 of 5




 24.        10-16-12 Alabama Uniform Arrest Report re Alexandria H. Quinn, Bates
            0006-0007

 25.        Affidavit of Michael Clements

 26.        Affidavit of Khrystal Hutcherson

 27.        08-10-09 Levy Kelly Resignation Letter from Tuskegee Police Dept,
            Bates 0012

 28.        11-04-13 Memo to Levy Kelly from Lester Patrick, Bates 0020

 29.        10-29-12 Memo to Levy Kelly from Lester Patrick, Bates 0016

 30.        04-19-12 Memo to Levy Kelly from Darian Locure, Bates 0017

 31.        03-18-11 Memo to Levy Kelly from Michael Clements, Bates 0018

 32.        01-06-11 City of Tuskegee Payroll/Position Authorization, Bates 0021-
            0022

 33.        03-29-11 City of Tuskegee Payroll/Position Authorization, Bates 0031-
            0032

 34.        12-28-10 Records Check re Levy Kelly, Bates 0034

 35.        02-14-11 Official Oath, Bates 0035

 36.        12-08-08 Memo to Levy Kelly from Michael Clements, Bates 0037

 37.        02-04-09 Memo to Levy Kelly from Michael Clements, Bates 0038

 38.        06-11-08 Memo to Levy Kelly from Michael Clements, Bates 0039

 39.        06-11-09 Memo to Levy Kelly from Michael Clements, Bates 0040

 40.        01-29-08 Memo to Levy Kelly from Michael Clements, Bates 0041

 41.        08-22-07 Memo to Levy Kelly from Michael Clements, Bates 0042

 42.        11-18-06 Memo to Levy Kelly from John D. Moon, Bates 0043

 43.        05-23-07 Memo to Levy Kelly from Jennifer Jordan, Bates 0044

 44.        06-07-04 Order of Probation, State v. Levy Kelly, CC-2002-1240, Bates
            0046
                                    3
Case 3:14-cv-01033-ALB-SMD Document 113 Filed 04/02/20 Page 4 of 5




 45.        07-14-04 Order, State v. Levy Kelly, CC-2002-1240, Bates 0047

 46.        01-04-06 State of Alabama, Peace Officers Standards and Training
            Commission, Certified Law Enforcement Officer Employment Form re
            Levy Kelly, Bates 0061

 47.        03-03-07 City of Tuskegee Personnel Action Form, Bates 0064

 48.        2007 APOST Continuing Education Credit Application, Levy Kelly, Bates
            0065

 49.        09-01-09 City of Tuskegee Payroll/Position Authorization, Bates 0094-
            0095

 50.        07-07-06 City of Tuskegee Payroll/Position Authorization, Bates 0096-
            0097

 51.        12-08-10 City of Tuskegee Employment Application by Levy Kelly, Bates
            0098-0101

 52.        12-27-05 Oath of Office of Levy Kelly, Bates 0103

 53.        12-21-05 City of Tuskegee Payroll/Position Authorization, Bates 0111-
            0112

 54.        04-27-06 City of Tuskegee Payroll/Position Authorization, Bates 0113-
            0114

 55.        08-19-10 Hayneville Police Department Counseling Report Form Re Levy
            Kelly

 56.        02-26-10 Hayneville Police Department Counseling Report Form Re Levy
            Kelly

 57.        05-13-05 State of Alabama, Peace Officers Standards and Training
            Commission, Certified Law Enforcement Officer Employment Form re
            Levy Kelly

 58.        12-21-05 State of Alabama, Peace Officers Standards and Training
            Commission, Certified Law Enforcement Officer Termination Form re
            Levy Kelly

 59.        10-15-01 State of Alabama, Peace Officers Standards and Training
            Commission, Certified Law Enforcement Officer Termination Form re
            Levy Kelly

                                    4
     Case 3:14-cv-01033-ALB-SMD Document 113 Filed 04/02/20 Page 5 of 5



      60.           Any documents provided to Defendant Levy Kelly by the State of
                    Alabama as part of discovery in the criminal cases against Defendant Levy
                    Kelly


      Respectfully submitted this 2d day of April, 2020.

                                                  /s/ Algert S. Agricola, Jr. (AGR001)

                                                  /s/ Barbara H. Agricola (AGR004)
                                                  Attorneys for Plaintiff Alexandria Quinn



OF COUNSEL:
AGRICOLA LAW, LLC
127 South 8th Street
Opelika, Alabama 36804
Telephone: 334.759.7557
Facsimile: 334.759.7558
al@agricolalaw.com
barbara@agricolalaw.com
www.agricolalaw.com


                              CERTIFICATE OF SERVICE

        I hereby certify that I have served a copy of the foregoing document by using the
CM/ECF filing system, and/or United States mail, first class postage pre-paid, and/or via
electronic mail on this 2d day of April, 2020 on all counsel of record.


                                                           /s/ Algert S. Agricola, Jr.
                                                           OF COUNSEL




                                              5
